Citation Nr: 0923072	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-15 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for generalized anxiety 
disorder, claimed as secondary to service-connected hearing 
loss and tinnitus.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1971.  His record shows that he served in the Republic of 
Vietnam.

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO) which denied service connection 
for PTSD; and a February 2007 decision by the RO which denied 
service connection for generalized anxiety disorder (claimed 
as adjustment disorder and depression).  

In April 2008, the Veteran testified at a video conference 
hearing which was chaired by the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.

in a June 2008 decision and remand, the Board remanded the 
issues of entitlement to service connection for PTSD and for 
generalized anxiety disorder (claimed as adjustment disorder 
and depression) to the agency of original jurisdiction for 
further development.  The requested development has been 
accomplished.  The case has been returned to the Board for 
further consideration of the appeal.  

Clarification of issue on appeal

In October 2006, the Veteran initially claimed entitlement to 
service connection for adjustment disorder and depression.  
The most competent recent medical evidence does not diagnose 
the Veteran with adjustment disorder and depression, but 
instead he is currently diagnosed with generalized anxiety 
disorder.  Therefore, the issue is as stated above.

Issues not on appeal

In its August 2005 rating decision, the RO granted service 
connection for tinnitus with a 10 percent disability rating, 
effective from March 14, 2005.  The Veteran did not appeal 
that decision.  In the same decision, the RO granted service 
connection for bilateral hearing loss, with a noncompensable 
rating assigned.  The Veteran disagreed with the assigned 
rating.  In its June 2008 decision, the Board denied an 
initial compensable rating for service-connected hearing 
loss.  That issue has been resolved.   Those issues are no 
longer in appellate status.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD.

2.  Resolving reasonable doubt in his favor, the Veteran was 
"engaged in combat" when he was stationed in Vietnam.  His 
claimed PTSD stressors were combat related.   His lay 
testimony about his stressor events in Vietnam is accepted as 
satisfactory evidence that his stressor events did occur.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
generalized anxiety disorder and his service-connected 
hearing loss and tinnitus.
 



	(CONTINUED ON NEXT PAGE)





CONCLUSIONS OF LAW

1.  Entitlement to service connection for PTSD is warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).

2.  Service connection for generalized anxiety disorder on a 
secondary basis is not warranted.  38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for PTSD and for 
generalized anxiety disorder, claimed as secondary to 
service-connected hearing loss and tinnitus. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, in June 2008 the Board 
remanded the issues of entitlement to service connection for 
PTSD and for generalized anxiety disorder  in order to obtain 
up-to-date VA treatment records and a VA examination in order 
to determine the current existence and etiology of any 
psychiatric disability.  The Veteran's claim was then to be 
readjudicated by the agency of original jurisdiction.    

Review of the file reveals that the requested VA treatment 
records have been obtained.  A VA psychological examination 
with opinion was conducted in October 2008.  A supplemental 
statement of the case was issued by the agency of original 
jurisdiction in February 2009.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to all of the issues on appeal.  The 
Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in letters 
from the RO dated in April 2005, relating to his claim of 
service connection for PTSD, and in November 2006 and 
December 2006 relating to his claim of service connection for 
generalized anxiety disorder.  The April 2005, November 2006 
and December 2006 letters included a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."  The April 
2005 letter also informed the Veteran of the evidence 
necessary for establishing service connection for PTSD, and 
enclosed a PTSD questionnaire for him to complete and return.  
The April 2005 letter was sent to the Veteran prior to the 
RO's August 2005 decision.  The November 2006 and December 
2006 letters were sent to the Veteran prior to the RO's 
February 2007 decision.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies." 
With respect to private treatment records, the letter 
informed the Veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  The letters 
further emphasized: "You must give us enough information 
about these records so that we can request them from the 
person or agency who has them. It's still your responsibility 
to support your claim with appropriate evidence"

The April 2005 and November 2006 VCAA letters also instructed 
the Veteran to send any medical reports that he had, and the 
December 2006 letter instructed the Veteran to send any 
treatment reports pertinent to his claimed conditions.  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that the RO informed the 
Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the Veteran received notice as to elements (2) and (3) 
in the April 2005, November 2006, and December 2006 VCAA 
letters.  The Veteran was also provided specific notice of 
the Dingess decision in March 2006,  November 2006 and 
December 2006 letters, which detailed the evidence considered 
in determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  

The Veteran was also advised in the letters as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

The Veteran is obviously aware of what is required of him and 
of VA.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
Veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim as to the current issues on appeal, 
and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, 
the VA has obtained the Veteran's private and VA treatment 
records, and his service treatment records.  He was provided 
a VA psychological examination in October 2008.

The Veteran's representative, in an April 2009 Informal 
Hearing Presentation, contended that the RO had not sent the 
Veteran a PTSD questionnaire or even asked him to provide 
stressor information.  He contended a remand was needed in 
order to request stressor information from the Veteran and an 
attempt to verify same.  

The Board notes that the April 2005 VCAA letter did enclose a 
PTSD questionnaire for the Veteran to complete and return.  
The RO noted in the August 2005 rating decision, the March 
2006 statement of the case, and the February 2009 
supplemental statement of the case, that the Veteran had not 
responded to the initial request for return of a completed 
PTSD questionnaire with specific information about his 
claimed stressors.  

The Board notes, however, that the Veteran's VA mental health 
treatment reports, his April 2008 testimony, and the October 
2008 report of a VA psychiatric examiner did contain reported 
stressors.  The Veteran also provided corroborative evidence 
in the form of photos he took in Vietnam that have persuaded 
the Board, as further discussed below, to grant his claim of 
service connection for PTSD.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
was noted in the Introduction above, he testified at a video 
conference hearing held at the RO during April 2008.  His 
representative has presented written argument on his behalf 
as recently as April 2009. 

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for PTSD.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Additionally, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) a link, established 
by medical evidence, between current symptomatology and the 
claimed in service stressors; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. § 3.304(f) 
(2008); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
Veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); see also Moran v. Principi, 17 Vet. App. 149 (2003).

If VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required--provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a stressor is defined as an event where 
the person has been exposed to a traumatic event in which 
both of the following were present:

(1)  the person experienced, witnessed, or was 
confronted with an event or events that involved 
actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;

(2)  the person's response involved intense fear, 
helplessness, or horror.

Analysis

The Veteran contends that he has PTSD due to having served as 
a tank gunner and driver, and then a tank commander, in 
Vietnam.  

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors; and 
(3) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred.  See 38 
C.F.R. § 3.304(f) (2008).

With regard to element (1), medical evidence diagnosing PTSD, 
a VA PTSD clinic examiner in June 2007 diagnosed the Veteran 
with symptoms consistent with chronic PTSD.   November 2007 
VA treatment reports included a diagnosis of chronic PTSD.  
The VA psychiatric examiner in October 2008 diagnosed the 
Veteran with delayed onset PTSD.  These diagnosis satisfies 
element (1).


With respect to element (2), nexus to service, the October 
2008 VA examiner specifically ascribed the Veteran's PTSD to 
stressors he experienced in Vietnam.  There is no evidence to 
the contrary.  That element, also, is satisfied.
 
Concerning the critical element (3), a stressor, as was 
discussed above either combat status must be established or a 
non-combat stressor must be verified.  

The Veteran testified at the April 2008 hearing, and reported 
to the March 2009 VA psychiatric examiner, that his primary 
stressor incident occurred about three weeks after he arrived 
in Vietnam, when misdirected friendly fire killed four of his 
fellow soldiers, and he had to help place them in body bags.  
He testified about incidents wherein he both fired and was 
fired upon in hostile incidents where he felt his life was in 
imminent danger.  

Crucial to the outcome of this appeal, the Veteran presented 
nine photos at the hearing, representing two hostile fire 
incidents wherein Vietnamese were killed and buried by 
soldiers in his unit.  One picture showed a fellow soldier 
whose leg was injured by a booby trap.  Other photographs 
show dead Asian males, one of whom was laid out on a U.S. 
military vehicle. 

Inasmuch as the Veteran has been unable to provide more 
detailed information about his claimed stressors such as 
approximate dates and where they occurred, the primary 
roadblock to an allowance has been whether it could be 
established that the Veteran did engage in combat so that his 
reported stressors could be accepted for purposes of granting 
service connection for PTSD.
 
The Veteran's MOS was that of a generator operator/mechanic.  
His service personnel record shows that he was assigned to 
the Army's 135th Light Equipment Maintenance Company when he 
was in Vietnam.  His service record (DD-214) does not show 
that he received any of the usual medals that denote 
involvement in combat.  However, at the April 2008 hearing, 
the Veteran presented photos he testified that he took in 
Vietnam.  These photographs appear to show he did serve as a 
tank gunner and driver.  One photo showed him wearing a tank 
operator's helmet.  Other photos showed dead Vietnamese 
soldiers and a wounded United States soldier.  

The Board has no reason to doubt the Veteran's sworn 
testimony that he photographed, and was a witness to, the 
incidents he described, which manifestly involved both United 
States and enemy casualties.  The Board accordingly finds 
that this photographic evidence along with his testimony is 
persuasive evidence that he was a Veteran of combat and 
serves to corroborate the stressors described by the Veteran.  
    
Accordingly, all three elements of 38 C.F.R. 3.304(f) are 
met.  Therefore, the claim for service connection for PTSD is 
granted.  

2.  Entitlement to service connection for generalized anxiety 
disorder, claimed as secondary to service-connected hearing 
loss and tinnitus.

The Veteran in essence contends that he has generalized 
anxiety disorder which is associated with his service-
connected bilateral hearing loss and tinnitus.
 
The Board initially observes that the Veteran is not 
contending, and nothing in the record on appeal suggests, 
that his claimed generalized anxiety disorder is directly 
related to his military service.  The Board's inquiry will 
therefore be focused on the matter of secondary service 
connection.  

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2008); Harder v. Brown, 5 Vet. App. 
183, 187 (1993).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

Wallin element (1) requires evidence of a current disability.  
A VA psychiatrist, Dr. E.A.H., in January 2007 diagnosed the 
Veteran with generalized anxiety disorder.  The VA 
psychologist in October 2008, Dr. J.H.M., Psy.D., also 
diagnosed him with generalized anxiety disorder.  Therefore, 
Wallin element (1) is satisfied.

Wallin element (2) requires evidence of a service-connected 
disability.  As was noted in the Introduction, in August 2005 
the RO granted service connection for bilateral hearing loss 
and tinnitus.  Thus, Wallin element (2) is met.  

With respect to Wallin element (3), medical nexus, Dr. E.A.H. 
in January 2007 opined that the Veteran's generalized anxiety 
disorder was not related to his service-connected hearing 
loss and tinnitus, noting that the Veteran had worked for a 
railroad until he was medically retired in 2003 due to a fall 
that injured his back.  Dr. J.H.M. in October 2008 reached 
the same conclusion, noting the rationale provided by Dr. 
E.A.H. in January 2007, and giving his additional opinion 
that the long standing pattern of generalized anxiety 
disorder was due to a host of non-service-connected medical 
conditions.    

There is no competent medical evidence to the contrary.  To 
the extent that the Veteran himself is attempting to 
attribute his currently diagnosed generalized anxiety 
disorder to his service-connected hearing loss and tinnitus, 
it is well-settled that lay persons without medical training, 
such as the Veteran, are not competent to comment on medical 
matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  


In conclusion, for the reasons set out above, the Board has 
determined that the criteria for the establishment of 
entitlement to service connection for generalized anxiety 
disorder on a secondary service connection basis have not 
been met.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
benefits sought on appeal are therefore denied.  



ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for generalized anxiety 
disorder is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


